Citation Nr: 0217926	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  96-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for hepatitis.

2.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for arthritis.

3.  Entitlement to an effective date earlier than 
September 16, 1996, for the grant of service connection 
for gastritis.

(The issues of service connection for post-traumatic 
stress disorder (PTSD), hepatitis, and swelling in the 
hands, feet, legs, and stomach as well as entitlement for 
an higher initial evaluation for gastritis and temporary 
total rating under 38 C.F.R. § 4.29 based on a period of 
VA hospitalization will be the subject of a later 
decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's 
application to reopen a claim of service connection for 
hepatitis.  This matter also comes before the Board on 
appeal from a June 1998 RO decision that granted service 
connection for gastritis, effective from September 26, 
1997, and a March 1999 RO decision that denied the 
veteran's application to reopen a claim of service 
connection for arthritis.  The March 1999 RO decision also 
found that the veteran's service connected gastritis was 
effective from September 26, 1996.

As suggested above, this was not the first time that the 
veteran's claims of service connection for hepatitis and 
arthritis were considered by VA.  Specifically, service 
connection for hepatitis was earlier denied by the RO in a 
January 1973 decision.  Similarly, service connection for 
arthritis was earlier denied by the RO in January 1984 and 
again in July 1985.  These decisions became final when not 
appealed.  See 38 U.S.C.A. § 7105.  Whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, regardless of the RO's 
action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claims of service connection for 
hepatitis and arthritis.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

As to the claims of service connection for PTSD, 
hepatitis, and swelling in the hands, feet, legs, and 
stomach as well as entitlement for an higher initial 
evaluation for gastritis and a temporary total rating 
under 38 C.F.R. § 4.29 based on a period of VA 
hospitalization, the Board is undertaking additional 
development pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the veteran and his representative notice and reviewing 
any responses to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  In January 1973, the RO denied a claim of service 
connection for hepatitis.  The veteran was provided notice 
of the denial and did not appeal.

2.  The evidence received since the January 1973 decision 
is new and it bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered to decide fairly the merits of 
the veteran's claim of service connection for hepatitis.

3.  In January 1984 and again in July 1985, the RO first 
denied a claim of service connection for arthritis and 
later an application to reopen a claim of service 
connection for arthritis.  The veteran was provided notice 
of the denials and did not appeal.

4.  The evidence received since the July 1985 decision is 
cumulative of that previously of record.

5.  The veteran was separated from active military service 
in October 1971.

6.  By decisions dated in January 1984, July 1985, October 
1990, December 1992, and May 1994, the RO denied January 
1984, April 1985, April 1990, March 1992, and April 1994 
claims of service connection for gastritis (claimed as a 
stomach disorder or nausea).  The veteran was notified of 
the RO's decisions and given his appellate rights, but did 
not initiate an appeal within one year of notice of any of 
the decisions.

7.  The veteran thereafter filed an application to reopen 
a claim of service connection for gastroenteritis on 
September 16, 1997.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence 
sufficient to reopen a previously denied claim of service 
connection for hepatitis.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 3.303, 20.1103 (2002).

2.  New and material evidence has not been submitted 
sufficient to reopen a claim of service connection for 
arthritis.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§§ 3.303, 20.1103 (2002).

3.  An effective date earlier than September 16, 1996, for 
the grant of service connection for gastritis is not 
warranted.  38 U.S.C.A. §§ 1110, 5101, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.158, 
3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran has received the 
degree of notice which is contemplated by law.  In this 
regard, by the RO decision, the statement of the case, the 
supplemental statements of the case, and correspondence 
with the veteran, the veteran has been notified of the 
laws and regulations governing his claims, including the 
VCAA, and the reasons for the determinations made 
regarding his claims.  See, for example, the December 2001 
supplemental statement of the case; November 2002 
correspondence from the RO to the veteran. 

As to the applications to reopen, the Board notes that new 
38 C.F.R. § 3.159(c) includes provisions that the VA will 
attempt to obtain identified records even in an 
application to reopen a previously denied claim, but a VA 
examination will not be provided until a previously denied 
claim has been reopened with new and material evidence; 
these provisions are effective only as to applications to 
reopen which are received on and after August 29, 2001 
(they do not apply to the instant case).  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  

VA has made reasonable efforts to obtain all relevant 
records.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, all identified and 
available post-service private and VA treatment records, 
written arguments presented by the veteran and his 
representative in support of the veteran's claims as well 
as testimony by the veteran at several hearings including 
an August 2002 hearing before the undersigned.  Moreover, 
for the reasons outlined below, the Board is granting the 
veteran's application to reopen a claim of service 
connection for hepatitis, and, as to the application to 
reopen a claim of service connection for arthritis, VA 
duty to assist does not extend to obtaining private 
treatment records before adjudicating that claim.  
Therefore, the Board concludes that all relevant evidence 
has been obtained for determining the merits of the 
veteran's claims.  Accordingly, adjudication of the claims 
at this juncture may go forward because it poses no risk 
of prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

II.  The Merits

a.  Applications to Reopen

The veteran is seeking to reopen claims of service 
connection for hepatitis and arthritis which were most 
recently denied by the RO in January 1973 and July 1985 
decisions, respectively.  The veteran filed his 
applications to reopen these matters in September 1997 and 
June 1998, respectively.  These applications were 
initiated prior to August 29, 2001, the effective date of 
the amended version of § 3.156(a), which redefines "new 
and material evidence" needed to reopen a previously 
denied claim.  See 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to a claimant applies, unless the Congress 
provided otherwise or permitted the Secretary to do 
otherwise, and the Secretary does so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. Reg. 
37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  In this 
context, the Secretary of VA has specifically provided 
that the amendments to § 3.156 will be applicable to all 
claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  As a result, the amended 
regulatory provisions governing new and material evidence 
are not applicable to the veteran's applications to 
reopen, which is discussed below.

In the January 1973 decision, the RO denied a claim of 
service connection for hepatitis because the record did 
not include a diagnosis of hepatitis.  Similarly, in 
January 1984, the RO denied a claim of service connection 
for arthritis because service medical records did not 
include a diagnosis of arthritis.  Likewise, in July 1985, 
the RO denied a claim of service connection for arthritis 
because the record on appeal did not show a diagnosis of 
arthritis while in military service or within the 
presumptive period.  Because a timely appeal of the 
adverse determinations were not submitted, the Board 
concludes that the RO's decisions became final based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).  
However, the law and regulations provide that if new and 
material evidence has been presented or secured with 
respect to a matters which have been disallowed, these 
matters may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, not cumulative or redundant, and which by 
itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. 
Brown, 9 Vet. App. 273 (1996).

Furthermore, the United States Court of Appeals for 
Veterans Claims (Court) has stated that in determining 
whether the evidence is new and material, the credibility 
of the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, supra, was not 
altered by the ruling in Hodge, and continues to be 
binding precedent).  The Board is required to give 
consideration to all of the evidence received since the 
last disallowance of the matter on any basis, in this 
case, since the RO's decision dated in January 1973 as to 
the claim for hepatitis and since the RO decision dated in 
July 1985 as to the claim for arthritis.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the 
additional evidence associated with the claims' folder 
since those denials.  As to the application to reopen the 
claim of service connection for hepatitis, these records 
include a diagnosis of hepatitis beginning in January 
1996, with a history of hepatitis reported to date back to 
1972.  See VA treatment records dated in March 1978 
(status post hepatitis), May 1987 (veteran tested positive 
for hepatitis in 1972), February 1990 (history of 
hepatitis B), September 1994 (history of hepatitis C 
diagnosed in 1977), February 1996 (history of hepatitis 
C), January 1996 (diagnosed with hepatitis B and C), May 
1996 (diagnosed hepatitis C), July 1996 (diagnosed 
hepatitis C), October 1996 (chronic hepatitis C), December 
1996 (chronic recurrent hepatitis), March 1997 (history of 
hepatitis C), April 1997 (chronic recurrent hepatitis), 
May 1997 (chronic recurrent hepatitis), September 1997 
(diagnosed chronic hepatitis B and C), October 1997 
(diagnosed chronic hepatitis), December 1997 (diagnosed 
chronic hepatitis C), February 1998 (diagnosed chronic 
hepatitis C), March 1998 (diagnosed chronic hepatitis, 
July 1998 (history of hepatitis B and C), October 1998 
(diagnosed chronic hepatitis C), January 1999 (diagnosed 
hepatitis B and C), March 1999 (diagnosed hepatitis C), 
April 1999 (diagnosed hepatitis C), June 1999 (diagnosed 
hepatitis C), August 1999 (history of hepatitis C), May 
2000 (diagnosed hepatitis C), June 2000 (diagnosed 
hepatitis C), August 2000 (diagnosed hepatitis C), May 
2000 (diagnosed hepatitis C), June 2000 (diagnosed 
hepatitis C), August 2000 (diagnosed hepatitis C), October 
2000 (diagnosed hepatitis C), November 2000 (diagnosed 
hepatitis C),January 2001 (diagnosed hepatitis C), 
February 2001 (diagnosed hepatitis C), March 2001 
(diagnosed hepatitis C), June 2001 (diagnosed hepatitis 
C), October 2001 (diagnosed hepatitis C), March 2002 
(diagnosed hepatitis C), April 2002 (diagnosed hepatitis 
C), and May 2002 (diagnosed hepatitis C); Agent Orange 
Registry letter dated in October 1994 (testing showed 
hepatitis A); VA hospitalization summaries for August to 
September 1994 (diagnosed hepatitis B), June 1996 (history 
of hepatitis), June 1997 to July 1997 (chronic recurrent 
hepatitis), and December 1998 to January 1999 (diagnosed 
hepatitis C); VA examinations dated in March 1995, August 
1999, and July 2000; and private treatment records from 
Richard Deichmann, M.D., dated in June and July 1998 
(diagnosed hepatitis C).  The record also contained, for 
the first time, an opinion as to the origins or etiology 
of the hepatitis - intravenous drug use and the use of 
alcohol.  See VA treatment records dated in October 1996.

The Board consequently determines that the additional 
medical evidence is both new and material as defined by 
regulation.  38 C.F.R. § 3.156(a).  The above opinions 
regarding current diagnoses were not previously of record, 
and as such, this new evidence bears directly and 
substantially upon the issue at hand, and is neither 
duplicative nor cumulative.  This new evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
hepatitis.  Id.  Having determined that new and material 
evidence has been added to the record, the veteran's 
application to reopen a claim of service connection for 
hepatitis is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

As to the application to reopen the claim of service 
connection for arthritis, a review of the record on appeal 
shows that, at the time of the final July 1985 decision, 
the record included service medical records as well as VA 
treatment records, dated from December 1977 to December 
1984, and statements from the veteran.  Tellingly, while 
service medical records, including the August 1971 
separation examination, were negative for complaints, 
diagnoses, or treatment for arthritis, VA treatment 
records, beginning in July 1983, show the veteran's 
complaints and/or treatment for multiple joint pains 
diagnosed as Rheumatoid arthritis.  See VA treatment 
records dated in July 1983, August 1983, November 1983, 
and December 1984.  As to the veteran's statements, he 
alleged, in substance, that currently diagnosed arthritis 
was caused by his military service.

Evidence received since the time of the final July 1985 RO 
decision includes VA medical records, dated from May 1987 
to August 2002, private treatment records from Richard 
Deichmann, M.D., dated from June 1998 to July 1998, 
written statements from the veteran and his 
representative, and testimony from the veteran at personal 
hearings held in April 2001 and August 2002.

Tellingly, as to the medical records, these records show 
the veteran's continued complaints and/or treatment for 
multiple joint pains diagnosed as Rheumatoid arthritis, on 
a few occasions.  See Agent Orange Registry letter dated 
in October 1994 (diagnosed arthritis); VA treatment 
records dated in February 1994 (veteran complained of 
joint pain), November 1998 (noted a history of arthritis), 
March 1999  (veteran complained of multiple joint pain), 
April 1999 (veteran complained of multiple joint pains and 
was diagnosed with Rheumatoid arthritis), May 1999 
(veteran complained of multiple joint pains and was 
diagnosed with Rheumatoid arthritis), and July 2000 
(veteran complained of multiple joint pain); private 
treatment records from Dr. Deichmann, dated in June 1998 
and July 1998 (veteran complained of multiple joint pains 
and was diagnosed with Rheumatoid arthritis).  As to the 
written statements from the veteran and his 
representative, as well as the veteran's testimony at 
personal hearings, they consist, in essence, of the 
veteran's continued claim that currently diagnosed 
arthritis was caused by his military service.

The record on appeal at the time of the earlier July 1985 
RO decision contained both medical evidence of post-
service treatment for multiple joint pains diagnosed as 
Rheumatoid arthritis and allegations similar to those made 
by the veteran at his personal hearings and in his written 
statements to the RO.  Therefore, this evidence is 
duplicative of evidence that was of record at the time of 
the 1985 RO decision.  Accordingly, the above evidence is 
not new evidence within the context of 38 C.F.R. § 3.156.  
Therefore, the veteran's application to reopen a claim of 
service connection for arthritis is denied. 

b.  Earlier Effective Date

The veteran and his representative claim that the veteran 
is entitled to an earlier effective date for the grant of 
service connection for gastritis dating back to the date 
of his separation from military service in September 1971 
or, alternatively, dating back to the veteran's first 
claim of service connection for a stomach disorder in 
January 1984, or, alternatively, dating back to the fist 
time the post May 1994 record includes medical evidence of 
complaints, diagnoses, or treatment for gastrointestinal 
problems.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

Controlling laws and regulations provide that the 
effective date for an award of service connection and 
disability compensation, based on an original claim, is 
the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service; otherwise, the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(1) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400, (b)(2) (2002).

A claim "means a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit." 
38 C.F.R. § 3.1(p) (2002); Brannon v. West, 
12 Vet. App. 32, 34 (1998).  Under 38 C.F.R. § 3.155 (a) 
(2002), a person has submitted an informal claim for 
benefits under the following circumstances:

(a) Any communication or action, 
indicating an intent to apply for one 
or more benefits under the laws 
administered by the Department of 
Veterans Affairs, from a claimant, his 
or her duly authorized representative, 
[or] a Member of Congress . . . may be 
considered an informal claim.  Such 
informal claim must identify the 
benefit sought.  Upon receipt of an 
informal claim, if a formal claim has 
not been filed, an application form 
will be forwarded to the claimant for 
execution.  If received within 1 year 
from the date it was sent to the 
claimant, it will be considered filed 
as of the date of receipt of the 
informal claim.

The veteran separated from military service in September 
1971.  A review of the record on appeal shows that he 
filed with the RO a VA Form 21-526, Application for 
Compensation or Pension in January 1984.  The January 1984 
application was signed by the veteran and dated 
December 28, 1983, and was received at the RO on 
January 5, 1984.  Under the heading "Nature of Sickness . 
. ." (Box 24) the veteran typed, among other things, 
"ulcer [and] stomach problems."  (Parenthetically, the 
Board notes that, while the veteran, in June 1972, filed 
with the RO a VA Form 21-526, Application for Compensation 
or Pension, this earlier application only asked for 
service connection for hepatitis and a skin condition.)  
On January 23, 1984, the RO, after obtaining VA treatment 
records, dated from July 1983 to November 1983, issued a 
decision that, among other things, denied service 
connection for a stomach disorder.  Notice of that 
decision was sent to the veteran in March 1984. 

Thereafter, a review of the record on appeal shows that 
the veteran, in April 1985, filed with the RO a VA Form 
21-4138, statement in support of claim, that the RO 
accepted as an informal application for service connection 
for, among other things, a stomach disorder.  On July 18, 
1985, the RO, after obtaining VA treatment records, dated 
from December 1977 to December 1984, issued a decision 
that, among other things, denied the veteran's application 
to reopen a claim of service connection for a stomach 
disorder.  Notice of that decision was sent to the veteran 
in August 1985. 

Subsequently, a review of the record on appeal shows that 
the veteran filed with the RO a VA Form 21-526, 
Application for Compensation or Pension, in April 1990.  
The April 1990 application was signed by the veteran and 
dated April 8, 1990, and was received at the RO on 
April 13, 1990.  Under the heading "Nature of Sickness . . 
." (Box 24) the veteran wrote, among other things, 
"stomach [problems]."  On October 23, 1990, the RO, after 
obtaining VA treatment records, dated from May 1987 to May 
1990, and obtaining a VA examination of the veteran in 
August 1990, issued a decision that, among other things, 
denied the veteran's application to reopen a claim of 
service connection for a stomach disorder.  Notice of that 
decision was sent to the veteran in January 1991. 

Next, a review of the record on appeal shows that the 
veteran, in March 1992, filed with the RO a VA Form 21-
4138, statement in support of claim, that the RO accepted 
as an informal application of service connection for, 
among other things, a stomach disorder.  On December 15, 
1992, the RO, after obtaining VA treatment records, dated 
from May 1987 to May 1992, issued a decision that, among 
other things, denied the veteran's application to reopen a 
claim of service connection for a stomach disorder.  
Notice of that decision was sent to the veteran. 

In April 1994, the veteran filed with the RO a VA Form 21-
526, Application for Compensation or Pension.  The April 
1994 application was signed by the veteran and dated 
March 19, 1994, and was received at the RO on April 5, 
1994.  Under the heading "Nature of Sickness . . ." (Box 
17) the veteran wrote, among other things, "stomach 
[problems,] 1972 to the present."  On May 20, 1994, the RO 
issued a decision that, among other things, denied the 
veteran's application to reopen a claim of service 
connection for a stomach disorder.  Notice of that 
decision was sent to the veteran in June 1994. 

The veteran did not initiate an appeal within one year of 
any of any of the above-noted RO decisions.  Accordingly, 
they became final.  See 38 C.F.R. §§ 20.302(a), 20.1103 
(2002).  Consequently, the effective date for service 
connection for gastritis may be no earlier than a new 
application.  See 38 U.S.C.A. § 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156, 3.400 (2002).

As to when a new application was first received by the RO, 
the veteran essentially argues that service connection for 
his gastritis should be effective since his separation 
from military service in September 1971, alternatively, 
dating back to the veteran's first claim of service 
connection for a stomach disorder in January 1984, or, 
alternatively, dating back to the fist time the post May 
1994 record includes medical evidence of complaints, 
diagnoses, or treatment for gastrointestinal problems.  

The Board notes that the post-May 1994 record contains 
informal and formal claims of service connection for other 
disabilities, numerous letters and statement in support of 
claim from the veteran, an April 1995 RO decision, a 
statement of the case, a supplemental statement of the 
case, testimony at a May 1996 personal hearing, a Social 
Security Administration (SSA) award letter, and VA medical 
records, dated from September 1994 to October 1997.

The Board also notes that the post-May 1994 record 
includes an October 25, 1994, VA Form 21-4138, statement 
in support of claim included the following statement from 
the veteran: 

I am requesting disability compensation 
based on copies of enclosed 
correspondence from the Long Beach 
VAMC.  The conditions still exist and I 
am being treated for them.  I am not 
able to work at any gainful employment.  
I will appreciate any help you can give 
me in this matter.

Thereafter, VA treatment records obtained by the RO from 
the Long Beach VAMC show the veteran's complaints and/or 
treatment for gastrointestinal problems, including 
gastritis, beginning in August 1994.  See VA treatment 
records dated in August 1994, October 1994, January 1996 
to July 1996, October 1996, March 1997, April 1997, and 
September 1997; VA hospitalization summaries for June 1997 
to July 1997; Also see VA examination report dated in 
September 1994.

However, as to the claim that the medical evince of record 
could act as an informal claim when given the general 
statements found in the October 1994 statement in support 
of claim, the Board finds that this is not the law on 
effective dates.  It is pertinent to note that the Court 
has held that "[t]he mere presence of medical evidence 
does not establish an intent on the part of the veteran to 
seek service connection . . ."  Brannon, 12 Vet. App. at 
35 (citing KL, 5  Vet. App. at 208, and Crawford v. Brown, 
5 Vet. App. 33, 35 (1993)); Isenbart v. Brown, 
7 Vet. App. 537, 540-41 (1995) (appellant must assert a 
claim expressly or impliedly).  Moreover, any medical 
evidence of record concerning treatment of the condition 
would not constitute an informal claim pursuant to 38 
C.F.R. § 3.157(b)(2) (2001), because no "formal claim for 
pension or compensation had been allowed or . . . 
disallowed for the reason that the service-connected 
disability is not compensable in degree".  38 C.F.R. 
§ 3.157(b); See Crawford, 5 Vet. App. at 35 ("In the 
instant case there has not been a prior allowance or 
disallowance of a formal claim for compensation or 
pension.")  Therefore, any medical evidence of record 
detailing symptoms which in retrospect might indicate 
manifestations of the disabilities at issue could not be 
accepted as an informal claim under 38 C.F.R. § 3.157.  
Servello v. Derwinski, 3 Vet. App. at 199 ("§ 3.157(b) . . 
. provides that the date of an outpatient or hospital 
examination or admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted"); Wood v. Derwinski, 
1 Vet. App. 367, 369 (1991) ("[ § 3.157(b)] is not 
applicable until after a claim has been 'allowed' or 
'disallowed'").

The law unequivocally provides that, when a claim is filed 
more than a year after service, the award of service 
connection and compensation may be no earlier than the 
date the VA receives the application for the benefit.  
Here, a review of the record on appeal shows that the 
first time the post-May 1994 record contains a formal 
application for service connection for gastritis/stomach 
disorder is not until September 26, 1997.  At that time, 
the veteran filed with the RO a VA Form 21-526, 
Application for Compensation or Pension, in which, under 
the heading "Remarks" (Box 24), the veteran wrote, that he 
was ". . . also filing [a claim of] service connection 
[for] . . . gastro-enteritis (sic) . . ."  Here, because 
the veteran's current claim for service connection for 
gastritis was received on September 26, 1997, years after 
service, September 26, 1997, is the earliest effective 
date permitted by law.

The relevant facts are not in dispute, and the law, not 
the evidence, is dispositive of the outcome of this case.  
The salient point to be made, as to the veteran's claim 
for an earlier effective date, is that a formal 
application was not filed until September 26, 1997.  
38 C.F.R. § 3.151, 3.155.  As a matter of law, there is no 
entitlement to an earlier effective date for service 
connection gastritis and the claim for an earlier 
effective date must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

The claim of service connection for hepatitis is reopened; 
to this extent, the appeal is granted.

The application to reopen a claim of service connection 
for arthritis is denied.

Entitlement to an effective date prior to September 26, 
1996, for the award of service connection for gastritis is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

